Case 4:17-cv-01476 Document 55 Filed on 09/29/20 in TXSD Page 1United
                                                                of 1States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                       October 05, 2020
                                                                      David J. Bradley, Clerk
